Barnard, P. J.
The burglary was alleged to have been committed in Yonkers on November 18, 1883. There was no direct proof of the breaking by the defendant, although a breaking was proven, and it was claimed that six blankets were taken from the store which was broken into, and proof was given tending to show that these blankets were found in the possession of the defendant in December, 1883. The proof was not strong as to the identity of the goods. They were like those stolen, but there was no mark to distinguish them from similar goods in general use.
The defendant was proven to have commenced criminal courses young, and to have continued in his bad way of life. He had been twice to State prison for crime. These facts were fully proven by way of impeachment of the defendant, who testified in his own behalf on the trial. Notwithstanding this, he had a right to be tried for this particular crime.
It was proven by a witness for the people that upon an occasion in which a conversation was had with the defendant, wherein he denied his guilt of the crime charged, he had stated *368that he had in someway cheated a man up the river and had slit a piece of his nose off. This evidence had no place in this trial. It was calculated to prejudice the accused on the trial, and did not tend to show him guilty of the crime charged. Coleman v. People, 55 N. Y. 81. Again, one Lizzie Mahar was called as a witness for the people, who manifestly was on ill terms with the defendant, who was her stepfather. The case shows that she was examined as follows : “ Q. Did you ever see defendant take anything from that store ? Objected to; overruled; exception. A. I saw him come in the back way once with six quilts. Q. When was that ? Objected to; overruled; exception. A. October, 1883.” Further proof was given by the people tending to show a loss of quilts in October, 1883, which was not fully made out. The allegation of the people, and proven by the evidence, was that the stoop of the defendant, Stone, was adjoining the rear of the premises broken into.
The prisoner can be tried only for one charge, and it was error to admit proof of another. Coleman v. People, supra.
The court charged the jury as follows : “ There is a principle of law which has been well settled. It is this : that when property has been stolen, if that property be found shortly thereafter in the possession of any one, the presumption of law is that that person committed the theft—stole the property. The presumption of law is that if any other crime was committed as an incident or part of the "transaction of stealing that property, the person who is found in possession also committed that other crime which was a part of the transaction of taking the property ; but this is merely a presumption, and the legal import and meaning of this is that it casts upon the prisoner in whose possession the goods are found the duty of explaining where and how he obtained the property.” The rule as laid down by the Court of Appeals in Stover v. People, 56 N. Y. 315, is as follow’s : “ When proof authorizing a conviction if unrebutted or unexplained has been introduced it is for the jury to determine whether it satisfies them of his guilt as matter of fact.” The court further say in that case, that if the jury are instructed “ that from proof that property has been stolen and recently thereafter been found in the possession of the accused, which possession was unexplained by him, it was a *369presumption of law that such property had been feloniously, stolen by him,” it was erroneous.
The conviction and judgment should be reversed, and a new trial granted.